Citation Nr: 0927673	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-06 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for inverted papilloma, 
including as due to exposure to herbicides.

2.  Entitlement to service connection for cancer of the 
bronchus, including as due to exposure to herbicides.

3.  Entitlement to service connection for a lung disease 
characterized by breathing problems, including as due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and A.C.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 
1975. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for inverted papilloma, cancer of the bronchus, 
and a lung disease characterized by breathing problems.  
Timely appeals were noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge on October 11, 2007.  A copy of the 
hearing transcript has been associated with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The issue of entitlement to service connection for a lung 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, where he 
is presumed to have been exposed to herbicides.  

2.  Inverted papilloma is not presumptively linked to 
herbicide exposure.  

3.  Resolving all doubt in the Veteran's favor, inverted 
papilloma is related to the Veteran's service.  

4.  A preponderance of the evidence is against a finding that 
the Veteran has cancer of the bronchus that had its onset, 
increased in severity, or is otherwise related to his 
service.  


CONCLUSIONS OF LAW

1.  Inverted papilloma was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008). 

2.  Cancer of the bronchus was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated November 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
March 2006, the Veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Board declines to obtain a medical nexus 
opinion with respect to the claim of service connection for 
cancer of the bronchus because there is no evidence that the 
Veteran has ever been diagnosed with that disorder.  Thus, 
there can be no true indication that the disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties 
to notify and assist have been met.

Presumptive Service Connection

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  In 
this case, the record reflects that the Veteran served in the 
Republic of Vietnam during the relevant time period.  
Therefore, he is presumed to have been exposed to herbicides.

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999). Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

In this case, the latest update was published in 2007.  
Inverted papilloma is not among the diseases found to have a 
scientific relationship such that it can be presumed that 
exposure to herbicides used in Vietnam during the Vietnam era 
is a cause of the diseases.  See 72 Fed. Reg. 32395-32407 
(2007).  Cancer of the bronchus has been linked to herbicide 
exposure; however, the Veteran has not been diagnosed with 
that disorder.  

A presumption also exists for certain chronic diseases that 
become manifest to a compensable degree within one year 
following active service.  38 C.F.R. §§ 3.307, 3.309.  
Malignant tumors do qualify as one of the enumerated chronic 
diseases.  38 C.F.R. § 3.307(a)(3); 38 C.F.R. § 3.309(a).  
Although the Veteran has claimed to have had a malignancy of 
the bronchus, there is no medical evidence of such a 
disorder.  Accordingly, the Board finds no basis for granting 
service connection under this provision.

Direct Service Connection

Although the evidence does not support a presumptive link 
between the Veteran's claimed disorders and his active 
service, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).



A.  Inverted Papilloma

The Veteran has been diagnosed with inverted papilloma (a 
tumor found in the nasal passage) which he has claimed had 
its onset during his service.  

Review of the Veteran's service treatment records shows 
several complaints of upper respiratory infections and 
"stuffy nose."  On an October 1966 examination, it was 
noted that the Veteran had had "frequent colds last 5 
years."  The Veteran's May 1975 separation examination was 
abnormal for "sinus and post nasal drip."  The examiner 
noted "constant nasal congestion since being stationed this 
base.  Treated with Dimetapp with fair results."  

In February 1976, less than one year after the Veteran's 
discharge, he presented with a history of sinus problems 
"since 1971."  According to the note, the Veteran had 
noticed a "mass" in the left side of his nose in July 1975.  
The Veteran underwent a polypectomy in March 1976.  A 
pathology report diagnosed squamous nasal papilloma with no 
malignancy.  

In November 2000, the Veteran underwent another nasal 
polypectomy of the left sinus.  A pathology report diagnosed 
inverted papilloma.  The Veteran had a recurrence of inverted 
papilloma in August 2002 and underwent a second successful 
polypectomy.  Although there has been no recurrence since 
August 2002, the Veteran did undergo a surgical procedure in 
June 2004 to remove "multiple areas of polypoid tissue."  

The Veteran received a VA examination in October 2005.  The 
history of chronic rhinitis, sinusitis and inverted papilloma 
were noted and discussed.  The Veteran was noted to have a 
"chronic baseline status of nasal stuffiness."  Physical 
examination showed "polypoid changes on his turbinates."  
Polypoid changes were also noted in the left nasal cavity, 
the area from which the previous polyps had been removed.  
The examiner found that while chronic sinusitis and nasal 
airway obstruction could be related to the Veteran's service, 
"the diagnosis of inverting [sic] papilloma is due to 
idiopathic reasons and [the examiner] cannot necessarily 
connect this condition to his service without resorting to 
speculation."  

In May 2006, the Veteran provided information from the 
University of Texas Medical Branch (UTMB) concerning inverted 
papilloma.  According to the report, inverted papilloma does 
have the appearance of a nasal polyp, but is "firmer with 
significant bulk and a granular mulberry type appearance."  
Classical symptoms involve "unilateral nasal obstruction of 
varied duration."  Inverted papilloma has an "unknown 
etiology,"  according to the report, but it was noted that 
there were many suggested causes including chronic sinusitis.  
The presence of sinusitis was thought to be related to the 
obstructive nature of inverted papilloma, rather than the 
cause of it.  

On review of the evidence, the Board finds that the evidence 
is at least in equipoise on the matter of direct service 
connection for inverted papilloma.  Service treatment records 
contain many complaints of nasal obstruction.  Less than one 
year after the Veteran's discharge, he underwent a left nasal 
polypectomy which was diagnosed as squamous nasal papilloma.  
In 2000 and 2002, the Veteran underwent polypectomies found 
to be inverted papilloma.  Although the VA examiner could not 
reach a conclusion as to the etiology of the Veteran's 
inverted papilloma, the UTMB research submitted by the 
Veteran shows that he had symptoms such as nasal obstruction 
and sinusitis that could have been related to inverted 
papilloma both during service and immediately after 
discharge.  

The Board is required to resolve all reasonable doubt in 
favor of the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102. Accordingly, service connection for inverted papilloma 
is granted.

B.  Cancer of the Bronchus

The Veteran has claimed service connection for cancer of the 
bronchus.  Service treatment records are negative for 
symptoms or findings of throat cancer.  The Veteran was 
evaluated for the disorder in February 2004 and was found to 
have no symptoms of throat cancer.  It was noted that the 
Veteran expressed concerns about throat cancer at each visit 
to the VA.  There is no other evidence relating to cancer of 
the bronchus.

In sum, the most current objective evidence of record fails 
to show that the Veteran has cancer of the bronchus.  There 
is no current diagnosis of the disorder and service treatment 
records are negative for cancer.  In the absence of a current 
diagnosis, the Veteran's service connection claim for cancer 
of the bronchus must be denied.  See Brammer, supra.


ORDER

Service connection for inverted papilloma is granted.

Service connection for cancer of the bronchus is denied.  


REMAND

The Veteran has claimed that he has "breathing problems" 
which he characterizes as emphysema.  The record does not 
show a diagnosis of emphysema, but it does show that the 
Veteran has been diagnosed with chronic obstructive pulmonary 
disorder (COPD).  

Review of the Veteran's service treatment records shows 
several reports of upper respiratory infections.   In April 
1966, a chest X-ray found "two nodular densities in the left 
lower lung field which are probably granulomata."  On an 
October 1966 re-enlistment examination, the Veteran was noted 
to have shortness of breath, which was attributed to 
altitude.  A chest X-ray in May 1975 found calcified 
granuloma.  Given the diagnosis of COPD and the findings of 
respiratory difficulties and granuloma in service, an 
etiology opinion is needed with regard to the Veteran's claim 
of service connection for disability exhibited by breathing 
difficulties.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any respiratory disorder.  The 
claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed.

For any respiratory disorder found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it had its onset in 
service or is otherwise related to the 
Veteran's period of active service.  The 
examiner should provide the rationale for 
the opinion  provided and reconcile any 
opinion with the service treatment records 
referring to respiratory infections, 
shortness of breath and granuloma.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


